Opinion issued May 23, 2006



 






In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–01168–CV
____________

IN RE EDWARD ROY NEWSOME, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONOn December 8, 2005, relator Edward Roy Newsome filed a document in this
Court that among other things purports to be a petition for a writ of mandamus.  On
January 26, 2006 and March 23, 2006, relator filed motions in this
original–proceeding case number that among other things request an out–of–time
appeal and a bench warrant.  The underlying lawsuit is Newsome v. St. Luke Hospital,
No. 2005–06163 (234th Dist. Ct., Harris County, Tex., Sept. 14, 2005).
          Relator’s petition and motions do not identify the identity of the respondent or
real party in interest.  In addition, relator has neither paid the required filing fees, nor
filed an affidavit of indigence that complies with the requirements of the Texas Rules
of Appellate Procedure.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases); Tex. R. App. P. 20.1(a), (c)(2) (establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2005) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).
          A court of appeals has no general writ power over a person—other than a judge
of a district or county court—unless issuance of the writ is necessary to enforce the
jurisdiction of the court in a case properly before it.  See Tex. Gov’t Code Ann. §
22.221(a), (b) (Vernon 2004); Silva v. Klevenhagen, 833 S.W.2d 746, 747 (Tex.
App.—Houston [1st Dist.] 1992, orig. proceeding).  Because the petition does not
identify the respondent, we have no jurisdiction over relator’s petition.
          Accordingly, we dismiss for want of jurisdiction (1) the petition for a writ of
mandamus and all requests for relief in the December 8, 2005 document and (2) the
January 26, 2006 and March 23, 2006 motions filed in this case number.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.